     Case 3:15-cv-00180-JAH-WVG Document 253 Filed 05/26/20 PageID.3898 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     KAREN OCAMPO, as the personal                       Case No.: 15-CV-180-JAH-WVG
       representative of SALOMON
12
       RODRIGUEZ,
13                                        Plaintiff,       ORDER ON PLAINTIFF’S EX
                                                           PARTE MOTION TO REMOVE
14     v.                                                  NON-ESSENTIAL PERSONNEL
15                                                         FROM THE COURT’S ECF
       UNITED STATES OF AMERICA; and
                                                           SERVICE LIST
16     NATIONAL STEEL AND
       SHIPBUILDING COMPANY,
17
                                      Defendants.
18
19
20           On May 7, 2020, Plaintiff filed an Ex Parte Motion to Remove Non-Essential

21    Personnel from the Court’s ECF Service List. (Doc. No. 249.) In relevant part, the Ex Parte

22    Application moves the Court to remove eight attorneys and paralegals from the service list

23    as reflected on the docket due to their lack of continued involvement in this litigation. The

24    Court hereby STRIKES Plaintiff’s Ex Parte Application from the record for non-

25    compliance. This Court’s Civil Chambers Rule VI expressly provides “appropriate ex parte

26    applications may be made any time after first contacting Judge Gallo’s Research Attorney

27    assigned to the case.” At no time did this Court’s Chambers receive any advance notice

28    regarding Plaintiff’s intent to file the instant Ex Parte Application. Further, although Civil
                                                       1
                                                                               15-CV-180-JAH-WVG
     Case 3:15-cv-00180-JAH-WVG Document 253 Filed 05/26/20 PageID.3899 Page 2 of 2



 1    Chambers Rule VI required Plaintiff to contact this Court’s Chambers, Plaintiff also did
 2    not contact the Chambers of District Judge Houston prior to making this filing. Thus,
 3    Plaintiff failed to provide the requisite advance notice to the Court.
 4            The Ex Parte Application is also improper for its violation of this Court’s Local
 5    Rules and, again, Civil Chambers Rule VI. The accompanying Declaration of Preston
 6    Easley is void of any statement “that indicates reasonable and appropriate notice to
 7    opposing counsel, in accordance with Civil Local Rule 83.3(g).” Instead, the Declaration
 8    exclusively asserts Plaintiff’s counsel verified there are “no tangible links” between the
 9    attorneys and paralegals referenced in the Ex Parte Application and this litigation. These
10    representations do not make clear whether Plaintiff’s counsel provided Defendants advance
11    notice of Plaintiff’s Ex Parte Application filing, consistent with Local Rule 83.3(g)(2) and
12    Chambers Civil Rule VI, or whether Plaintiff’s counsel simply inquired as to the status of
13    certain individual’s involvement in this case without more.
14            For Plaintiff’s non-compliance with the Local Rules and Civil Chambers Rules, the
15    Court STRIKES from the record Plaintiff’s May 7, 2020 Ex Parte Application (Doc. No.
16    249.)
17          IT IS SO ORDERED.
18    Dated: May 26, 2020
19
20
21
22
23
24
25
26
27
28
                                                    2
                                                                               15-CV-180-JAH-WVG
